Citation Nr: 0930820	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-39 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a left eye 
disability.

2.  Entitlement to service connection for a right eye 
disability.

3.  Entitlement to an initial evaluation greater than 30 
percent for migraine headaches.

4.  Entitlement to an initial evaluation greater than 10 
percent for carpal tunnel syndrome (CTS) of the left wrist 
prior to October 21, 2006.

5.  Entitlement to an initial evaluation greater than 20 
percent for CTS of the left wrist prior to December 19, 2007.

6.  Entitlement to an evaluation greater than 20 percent for 
CTS of the left wrist beginning February 1, 2008.

7.  Entitlement to an initial evaluation greater than 10 
percent for CTS of the right wrist prior to October 21, 2006.

8.  Entitlement to an initial evaluation greater than 30 
percent for CTS of the right wrist prior to December 5, 2007.

9.  Entitlement to an initial evaluation greater than 30 
percent for CTS for the right wrist beginning February 1, 
2008.

10.  Entitlement to an initial evaluation greater than 10 
percent for left knee strain.

11.  Entitlement to an initial compensable evaluation for 
left knee instability prior to October 21, 2006.

12.  Entitlement to an initial evaluation greater than 10 
percent for left knee instability beginning October 21, 2006.

13.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

14.  Entitlement to an initial compensable evaluation for 
residuals of left big toe fracture.

15.  Entitlement to an initial compensable evaluation for the 
residuals of ingrown toenail, right big toe.

16.  Entitlement to an initial evaluation greater than 10 
percent prior October 21, 2006 and greater than 20 percent 
beginning October 21, 2006 for lumbosacral strain.


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from June 1993 to December 
2002.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in September 2004 and 
December 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia and in San Diego, 
California.  The September 2004 rating decision denied 
entitlement to service connection for chest pain of the left 
side, joint pain of the left shoulder, joint pain of the left 
hip, left eye astigmatism, and right eye astigmatism.  The 
decision granted service connection for migraine headaches, 
assigning an evaluation of 10 percent, CTS of the left wrist, 
assigning an evaluation of 10 percent, CTS of the right 
wrist, assigning an evaluation of 10 percent, left knee 
strain assigning an evaluation of 10 percent, hemorrhoids, 
assigning a noncompensable evaluation, residuals of left big 
toe fracture, assigning a noncompensable evaluation, 
residuals of ingrown toenail, right big toe, assigning a 
noncompensable evaluation, and lumbosacral strain, assigning 
an evaluation of 10 percent.  All evaluations were given an 
effective date in December 2002.  In the December 2006 rating 
decision, the RO assigned a separate, 10 percent, disability 
for left knee instability, effective in October 2006.  That 
same Decision Review Officer's decision increased the 
evaluation assigned the migraine headaches to 30 percent, 
effective in December 2002, and increased the evaluations 
assigned CTS, left wrist, to 20 percent, CTS, right wrist, to 
30 percent, and lumbosacral strain to 20 percent, effective 
in October 2006.

In addition, the Veteran underwent carpel tunnel release in 
both wrists in December 2007.  A temporary total disability 
evaluation was assigned effective December 19, 2007 through 
January 31, 2008 for the left wrist, and effective December 
5, 2007 though January 31, 2008 for the right wrist, based on 
the differing dates of the surgical procedures.  The 
previously assigned 20 and 30 percent evaluations were 
continued, respectively, for the left wrist CTS and right 
wrist CTS, effective February 1, 2008.  The record thus 
presents three time periods for each wrist.  For the left 
wrist, that prior to October 21, 2006, that prior to December 
19, 2007, and that beginning February 1, 2008.  For the right 
wrist, that prior to October 21, 2006, that prior to December 
5, 2007, and that beginning February 1, 2008.  

As these increased ratings granted do not constitute a full 
grant of all benefits possible, and as the veteran has not 
withdrawn her claims, the issue concerning entitlement to 
higher initial evaluations for the left knee and CTS, left 
and right wrists, remain pending.  See AB v. Brown, 6 Vet. 
App. 35 (1993).

The issues are thus recharacterized as shown on the first 
page of this decision.

In a February 2009 rating decision, the RO granted 
entitlement to service connection for costochondritis, left 
shoulder strain/sprain and impingement syndrome, and left hip 
strain/sprain.  The disabilities were each assigned 10 
percent evaluations, effective in December 2002.  The 
evaluation for the left shoulder strain/sprain and 
impingement syndrome was increased to 20 percent, effective 
in April 2008.  The issue of service connection for these 
disabilities is therefore no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On July 23, 2009, the Board received notice that the Veteran 
had requested to appear at a hearing before a Veterans Law 
Judge appearing at her local RO.  This request was originally 
made prior to March 2009, as evidenced by the RO's letter 
dated March 31, 2009 acknowledging the Veteran's request. 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before the Board at the San 
Diego, California RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




